                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ALCHEMY-SPETEC LLC,

             Plaintiff,

v.                                               Case No: 2:19-cv-670-JLB-NPM

THE PUMP AND SPRAY COMPANY
CORPORATION and RYAN WENZEL,

             Defendants.


                                      ORDER

      On May 13, 2021, the Magistrate Judge filed a Report and Recommendation

(“R&R”) recommending that Plaintiff’s Motion for Clerk’s Entry of Default

Judgment Against Defendants the Pump and Spray Company Corporation and

Ryan Wenzel (Doc. 42) be granted. (Doc. 45.) No objections have been filed.

      A district judge may accept, reject, or modify the magistrate judge’s R&R.

28 U.S.C. § 636(b)(1)(C). The factual findings in the R&R need not be reviewed de

novo in the absence of an objection, but legal conclusions are always reviewed de

novo. Id.; Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

      After an independent review of the record—and noting that no objections

have been filed—the Court agrees with the well-reasoned R&R.

      Accordingly, it is ORDERED:

      1.     The Report and Recommendation (Doc. 45) is ADOPTED and made a

             part of this Order for all purposes, including appellate review.
2.   Plaintiff’s Motion for Clerk’s Entry of Default Judgment (Doc. 42) is

     GRANTED.

3.   The Clerk is DIRECTED to enter a default judgment against The

     Pump and Spray Company Corporation and Ryan Wenzel, jointly and

     severally, for a total amount of $82,700.46.

4.   The Clerk is further DIRECTED to terminate any pending deadlines

     and motions and close the file.

ORDERED at Fort Myers, Florida, on June 2, 2021.




                                 -2-
